NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellants.

2012-1507

Appeal from the United States District Court for the
Northern District of California in case n0. 12-CV-0630,
Judge Lucy H. Koh.

ON MOTION

PER CURIAM.
0 R D E R

Samsung Electronics Co., Ltd. et al. move for a Stay,
pending appeal, of the preliminary injunction entered by
the United States District Court for the Northern District
of . California. Apple Inc. opposes. Samsung replies.
Apple Inc. submits a surreply with leave of the court.

APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD. 2

Google Inc. and Sprint Spectrum, L.P. submit amici
curiae responses in support of the motion for a stay.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion for a stay pending appeal is held in abey-
ance. The temporary stay remains in effect.

FoR THE CoURT

   /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Wi1liam C. Price, Esq.
` Josh A. Krevitt, Esq.
' Christopher J. Glancy, Esq.  FOH
Jonathan N. Zerger, Esq. UEFEDERAL cmcun
88 JuL 3 0 2012

JAN HURBAI.Y
CLEBK